OPINION — AG — A COUNTY ATTORNEY IS ENTITLED TO ONE FOURTH OF A FORFEITED BOND OR RECOGNIZANCE ONLY WHEN HIS EFFORT OBTAIN THE COLLECTION OF SAME. (FOR A HOLD THAT THE EFFORT REQUIRED TO COLLECT MAY CONSIST ONLY IN WRITING A LETTER OR LETTERS SEE OUR OPINION DATED FEB. 13, 1959, ADDRESSED TO THE HON. HARRY D. PITCHFORD, COUNTY ATTORNEY) ANY OPINIONS OF THIS OFFICE TO THE CONTRARY OR ANY INDICATING THAT A DEPOSIT OF MONEY FOR BAIL IS A "BOND" ARE HEREBY WITHDRAWN. CITE: 19 Ohio St. 1961 186 [19-186], 22 Ohio St. 1961 1106 [22-1106], 22 Ohio St. 1961 1108 [22-1108] (HUGH COLLUM)